Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An Examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this Examiner's amendment was given in a telephone interview with Garrett B. Bickford on 08/04/2021.
During the interview, Applicant's representative agreed to the following:

In the claim: 
This listing of claims will replace all prior versions, and listings, of claims in the application:
1.	(Currently Amended) An autonomous lawn mower, comprising: 
a removable battery having a capacity of at least 800 Watt-hours;
a plurality of sensors;
one or more wheels;
a cutting blade;
one or more antennas; [[and]]
a controller configured to allow the autonomous lawn mower to perform a grass cutting function at a jobsite and to control a height of the cutting blade without human interaction;
one or more motors; and 
at least one of an accelerometer and a gyroscope; 
wherein the controller is further configured to:
determine whether a roll angle is greater than a first predefined amount, wherein the roll angle is measured from at least one of the accelerometer and the gyroscope;
in response to determining the roll angle is greater than the first predefined amount, stop operation of one of the one or more motors configured to provide rotational drive power to the cutting blade; and
wherein the controller is further configured to:
determine whether the roll angle is greater than a second predefined amount; and
in response to determining the roll angle is greater than the second predefined amount, stop operation of each of the one or more motors.
2.	(Original) The autonomous lawn mower of claim 1, further comprising a number of attachment points, the attachment points configured to receive an attachment device.
3.	(Original) The autonomous lawn mower of claim 2, wherein the attachment points comprise one or more input/output (I/O) ports to electrically couple the attachment device to the autonomous lawn mower.
4.	(Original) The autonomous lawn mower of claim 2, wherein the attachment device comprises one or more of an edging device, a string trimmer, a torch, a sprayer device, a chemical dispenser, a sensor, and a communication module.
5.	(Original) The autonomous lawn mower of claim 1, wherein the removable battery is configured to be removed without the use of a tool.
6.	(Original) The autonomous lawn mower of claim 1, wherein the removable battery is a rechargeable lithium-ion battery.
7.	(Previously Presented) The autonomous lawn mower of claim 1, wherein one or more antennas include at least one of a communication antenna and a locating antenna, the communication antenna is electrically coupled to the controller and configured to provide 
8.	(Original) The autonomous lawn mower of claim 1, further comprising a processing circuit comprising an operating and control module configured to operate the autonomous lawn mower in a plurality of operating modes based on a user input.
9.	(Previously Presented) The autonomous lawn mower of claim 1, further comprising a processing circuit comprising a coordination module configured to communicate with one or more other autonomous lawn mowers to allow for coordinated cutting of a fleet of autonomous lawn mowers at a single job site or at a plurality of job sites.
10-20.	(Canceled)
21.	(Previously Presented) The autonomous lawn mower of claim 8, wherein the operating modes are a plurality of pre-programmed patterns for cutting a lawn.
22.	(Previously Presented) The autonomous lawn mower of claim 1, further comprising:
an actuator or motor coupled to the cutting blade, wherein the controller is further configured to control the actuator or motor to change an elevation of the cutting blade to control the height of the cutting blade. 
23.	(Previously Presented) The autonomous lawn mower of claim 1, further comprising:
an actuator coupled to the cutting blade, wherein the controller is further configured to control the actuator to change a pitch or angle of the cutting blade during operation. 
24.	(Previously Presented) The autonomous lawn mower of claim 1, further comprising:

25-26.	(Canceled)

Allowable Subject Matter
Claims 1-9 and 21-24 are allowed.

Reasons for Allowance
The following is an examiner's statement of reasons for allowance:
The claims are allowable in view of applicant argument filed on 07/27/2021 (Pages 6-7 and 9 in particular).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN W CHARLESTON whose telephone number is (571)272-4757. The examiner can normally be reached on Monday-Friday 7AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on (571) 272-1206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.W.C/            Examiner, Art Unit 3663                                                                                                                                                                                            


/JONATHAN M DAGER/            Primary Examiner, Art Unit 3663